Mr. JUSTICE SIMKINS delivered the opinion of the court: The Illinois Defender Project moved to withdraw as counsel for defendant-appellant Larry David LaVallier, and has filed a brief conforming to the rule of Anders v. State of California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396. The record establishes service of the motion and brief upon the defendant. The motion was continued for 60 days for defendant to file suggestions with notice to him of the opportunity so afforded. None were filed. On May 25, 1971, the Grand Jury returned nine indictments against defendant, each of which charged defendant with burglary. The Public Defender was appointed. On June 25, 1971, defendant, his counsel and the State’s Attorney appeared in open court, and advised the trial judge that a plea had been negotiated. The plea agreement was as follows: defendant would enter a plea of guilty to the three indictments bearing docket numbers 71 CF 448, 449 and 450; the remaining six indictments would be nolle prossed; the defendant would be sentenced 2 to 5 years on each of the three charges, the sentences to run concurrently and also concurrently with the remainder of a sentence which defendant was then serving at the State Penal Farm at Vandalia. The trial judge indicated conditional concurrence with the terms of the negotiated plea and subsequently imposed sentences in accordance therewith. We have examined the entire record, and it conclusively establishes a thorough and complete adherence to the provisions of Supreme Court Rule 402 in every detail. The sentences imposed were precisely those agreed upon, and we agree that the record discloses no justiciable issue for review and that this appeal is frivolous and without merit. The motion of the Illinois Defender Project to withdraw as counsel is allowed and the judgments of the trial court are affirmed. Judgments affirmed. TRAPP, P. J., and SMITH, J., concur.